DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive.  Applicant’s disclosure does not appear to provide support for the manner in which the drawings have been amended.  Accordingly, the drawing objections are maintained below.  Please see below for additional discussion.  
Applicant’s arguments, filed with respect to the claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the claim objections have been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment below.  Examiner does not rely upon primary reference to Deng to disclose the amended features regarding the wiring passage(s) and wiring buckle(s), thus Applicant’s argument concerning Deng is moot.  Examiner does not rely upon Gedcke to teach the features added to the independent claims, thus Applicant’s arguments concerning Gedcke are moot.  Regarding Seo, Examiner respectfully notes that the features Applicant argues about are not recited in the claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, limitation “at least one wiring passage is connected to one another” is indefinite, and even if amended to require more than one wiring passage, would still be sufficiently broad as to allow the Seo reference to be relied upon.  Applicant is advised to including more structural detail concerning the arrangement of wiring passage(s) to over the current combination.  Similarly, absent additional structural limitations concerning the wiring buckle(s), Applicant’s argument that “[t]he position and effect of claim 216 in Seo are different from the position and effect of the wiring buckle in the present disclosure” cannot be found convincing, since, as noted above, limitations from the specification are not read into the claims.    Accordingly, a combination of Deng and Seo is relied upon to disclose/teach the limitations of the amended independent claims.  
If Applicant believes discussion with the Examiner would aid in advancing prosecution, Applicant is encouraged to contact the Examiner to schedule an interview using the contact information below.  

Drawings
The drawings were received on 10 March 2022.  These drawings are objected to by the Examiner as not finding support in the originally filed disclosure.  Specifically, there does not appear to be support for the added wires, added copies of #15, #115 and #23 on Figures 4-6.  Should Applicant disagree and wish to traverse, Applicant is encouraged to provide the specific instances from the originally filed disclosure providing support for the features added to the drawings.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “all wiring passages are connected”, “plurality of wiring buckles”, “plurality of inserting plates”, “plurality of slots” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the at least one wiring passage connected to one another”.  This is unclear since “connected to one another” does not convey meaningful structure in the context of “at least one” since “at least one” includes “one”.  See discussion above regarding recommendation to include additional structural detail (if supported by the disclosure) to address both indefiniteness and overcome the prior art rejection of record.  Claims 2-6, 9, and 11 are rejected at least insofar as they are dependent on claim 1, and therefore include the same error(s) and claims 12-20 are rejected at least insofar as they incorporate claim 1 and therefore include the same error(s).  

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has been amended to recite the limitations “An air conditioner, comprising the water baffling structure as claimed in claim 1, a motor seat, an evaporator, and a connecting pipe wherein, at least part of the connecting pipe is disposed on the motor seat, the water baffling structure is mounted on the motor seat.”  Applicant was previously attempting to incorporate the limitations of claim 1 to provide antecedent basis for “the motor seat”, “the evaporator”, and “the water baffling structure” in claim 12 and for “the water baffle body” in claims dependent on claim 12.  As amended Applicant has now duplicated several components, for example “an evaporator”, “a motor seat”, etc., which raises the issue of which components are the same or different.  Thus, the claim remains unclear.  Applicant should redraft claim 12 so that appropriate antecedent basis is introduced in the body of the claim for each of the components incorporated by reference to claim 1.  This would also address clarity regarding duplication of limitations such as “the water baffling structure is mounted on the motor seat”.     Claims 13-20 are rejected insofar as they are dependent on claim 12 and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 205980232: cited by Applicant with English Machine Translation) in view of Seo et al. (US 2019/0003732: previously cited).
Regarding claim 1, Deng et al. discloses a water baffling structure, wherein, the water baffling structure is configured to keep out condensate water generated on an elbow of an evaporator (see at least Translation page 3, paragraph beginning “The motor protective cover 4”; Translation page 1, paragraph beginning “The utility model discloses”); the water baffling structure comprises: 
a water baffle body (see at least motor cover #4), the water baffle body being mounted on a motor seat (see at least @ motor base #2; see at least Translation page 3, paragraph beginning “The motor protective cover 4”; Translation page 1, paragraph beginning “The utility model discloses”), and at least part of the water baffle body covering the elbow (see at least rib #7 covering a small elbow of evaporator #5).
Deng et al. is silent regarding wherein, the water baffle body is provided with at least one wiring passage configured to place a wire; the at least one wiring passage connected to one another; a passage wall of each wiring passage is provided with a wiring buckle, and the wiring buckle is configured to clamp the wire.
Seo et al. teaches another water baffling structure, wherein, the water baffle body is provided with at least one wiring passage configured to place a wire (see at least paragraph [0146]: box case #210, which is a water baffling structure, includes a plurality of wire penetration parts #214); the at least one wiring passage connected to one another (see at least paragraph [0146]: the wire penetration parts #214 are all connected between the inside of the box case and the outside such that a wire could be woven through a plurality of wire penetration parts); a passage wall of each wiring passage is provided with a wiring buckle, and the wiring buckle is configured to clamp the wire tightly (see at least paragraphs [0146]: wire clamps #216). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the structure of Deng et al. with the water baffle body is provided with at least one wiring passage configured to place a wire; the at least one wiring passage connected to one another; a passage wall of each wiring passage is provided with a wiring buckle, and the wiring buckle is configured to clamp the wire, as taught by Seo et al., by providing a secure passage for dressing the wires of air conditioner system, thus preventing damage from loose wires due to vibration.  

Regarding claim 2, Deng et al. further discloses wherein, the at least part of the water baffle body is disposed on a connecting pipe on the motor seat in a pressing manner (see at least Translation page 1, paragraph beginning “The utility model discloses”).
Regarding claim 3, Deng et al. further discloses, wherein, the water baffle body comprises: a first plate body, the first plate body being connected with the motor seat (see at least Figure 3, first plate body including buckle structure #41), and at least part of the first plate body being disposed on the connecting pipe in a pressing manner (see at least translation page 1, paragraph beginning “The utility model discloses”).
Regarding claim 4, Deng et al. further discloses wherein, the water baffle body further comprises: a second plate body connected with the first plate body (see at least Figure 3, second plate body including water retaining rib #7), and at least part of the second plate body keeping out the elbow (see at least compare Figures 2 and 3, the water retaining rib #7 keeps the elbows of evaporator #5 outside the motor protective cover #4).  
Regarding claim 5, Deng et al. further discloses wherein, the first plate body and the second plate body are integrally moulded (see at least Figure 3, first plate body including buckle structure #41 and second plate body including water retaining rib #7 are of an integral construction).  
Regarding claim 6, Deng et al. further discloses wherein, a pipe passage allowing the connecting pipe to pass through is formed between the water baffle body and the motor seat (see at least Translation page 1, paragraph beginning “The utility model discloses”).
Regarding claim 9, Deng et al. as modified by Seo et al. further discloses wherein, the wiring passage is a rectangular groove (see at least paragraph [0146]; Figure 9, wire penetration parts #214 have rectangular shape in at least one dimension).
Regarding claim 11, Deng et al. as modified by Seo et al. further discloses wherein, there are a plurality of wiring buckles, and the plurality of wiring buckles are disposed at intervals (see at least paragraphs [0146]: wire clamps #216).

Claims 12-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 205980232: cited by Applicant with English Machine Translation) in view of Seo et al. (US 2019/0003732: previously cited).
Regarding claim 12, Deng et al. in view of Seo discloses an air conditioner (see at least Translation page 3, 6th paragraph), comprising the water baffling structure as claimed in claim 1 (see rejection of claim 1, above), a motor seat (see at least Deng et al. motor base #2), an evaporator (see at least evaporator #5), and a connecting pipe (see at least Translation page 3, paragraph beginning “The motor protective cover 4”; Translation page 1, paragraph beginning “The utility model discloses”), wherein, at least part of the connecting pipe is disposed on the motor seat, the water baffling structure is mounted on the motor seat (see at least Translation page 3, paragraph beginning “The motor protective cover 4”; Translation page 1, paragraph beginning “The utility model discloses”).
Regarding claim 13, Deng et al. further discloses wherein, the water baffle body is connected with the motor seat  in a clamping manner, or in a bonding manner or through a fastener (see at least Translation page 2, 3rd and 4th paragraphs). 
Regarding claim 14, Deng et al. further discloses wherein, the water baffle body and the motor seat are integrally moulded (see at least Translation page 3, paragraph beginning “The motor protective cover 4”; Translation page 1, paragraph beginning “The utility model discloses”: Examiner notes that once assembled, i.e. “formed structurally”, the motor base #2 and motor protective cover will be a single piece so as to be a unitary, one-piece structure and thus must be integrally moulded to allow such assembly).
Alternatively, to the extent that “are integrally moulded” could be considered to require that the water baffle body and motor seat must always be a single piece, Examiner notes that based on Applicant’s disclosure of both one-piece and multiple-piece “water baffle body” and “motor seat” assemblies, it appears that Applicant’s invention would perform equally well with the combined unitary, one-piece structure of Deng et al. or with one-piece construction.
Accordingly, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioner of Deng et al. in view of Seo with wherein, the water baffle body and the motor seat are integrally moulded, since making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."): in this case, as discussed above, Applicant discloses both integral and non-integral “water baffle body” and “motor seat” assemblies, making the limitation non-critical to Applicant’s invention, though Examiner notes that a single piece would provide the predictable benefit of simplifying assembly of the air conditioner.  
Regarding claim 15, Deng et al. further discloses wherein, the water baffle body is provided with a first buckle, the motor seat is provided with a first clamping groove cooperating with the first buckle, and the first buckle is clamped in the first clamping groove (see at least Translation page 2, 3rd and 4th paragraphs).
Regarding claim 16, Deng et al. further discloses wherein, the water baffle body is provided with a second buckle, the motor seat is provided with a second clamping groove cooperating with the second buckle, and the second buckle is clamped in the second clamping groove (see at least Translation page 2, 3rd and 4th paragraphs).
Regarding claim 17, Deng et al. further discloses wherein, the water baffle body is provided with an inserting plate, the motor seat is provided 37534-64 PN124644GREEwith a slot cooperating with the inserting plate, and the inserting plate is inserted into the slot (see at least Translation page 2, 3rd and 4th paragraphs).
Regarding claim 18, Deng et al. further discloses wherein, there are a plurality of inserting plates, the plurality of inserting plates are provided at intervals, there are a plurality of slots, and each of the plurality of inserting plates is inserted into a corresponding slot in the plurality of inserting plates (see at least Translation page 2, 3rd and 4th paragraphs).
Regarding claim 20, Deng et al. further discloses wherein, the at least part of the water baffle body is disposed on the connecting pipe on the motor seat in a pressing manner (see at least Translation page 1, paragraph beginning “The utility model discloses”).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. in view of Seo as applied to claim 12 above, and further in view of Sjogren (US 2016/0334155).
Regarding claim 19, Deng et al. in view of Seo is silent regarding wherein, the water baffling structure is provided with a fastening hole, and the motor seat is provided with an inserting hole; and the air conditioner further comprises a fastener, and the fastener is disposed in the inserting hole and the fastening hole in a penetrating manner.
However, it was old and well-known in the art to provide an air conditioner with wherein, a water baffling structure is provided with a fastening hole, and a motor seat (i.e. base of air conditioner) is provided with an inserting hole; and the air conditioner further comprises a fastener, and the fastener is disposed in the inserting hole and the fastening hole in a penetrating manner, as evidenced at least by Sjogren (see at least paragraph [0035]).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioner of Deng et al. in view of Seo with wherein, the water baffling structure is provided with a fastening hole, and the motor seat is provided with an inserting hole; and the air conditioner further comprises a fastener, and the fastener is disposed in the inserting hole and the fastening hole in a penetrating manner, since, as evidenced by Sjogren, such provision was old and well-known in the art, and would provide the predictable benefit of allowing for conventional assembly/disassembly for maintenance to the components of the air conditioner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763